Contracts; withheld payments; counterclaim for unpaid withholding and Federal Insurance Contributions Act taxes. — Plaintiff seeks to recover $73,659.06, plus interest, allegedly due on certain contracts with various Government agencies. Defendant, in its answer to the petition, also asserted ten counterclaims. In its third counterclaim, defendant asserted a claim against plaintiff by virtue of unpaid withholding and Federal Insurance Contributions Act taxes, interest and penalties. This case came before the court on defendant’s motion for summary judgment in the sum of $3,796.12, plus interest, with respect to defendant’s third counterclaim. Upon consideration thereof, together with plaintiff’s opposition thereto, without oral argument, and on the basis of the decisions in United States v. Rindskopf, 105 *739U.S. 418, 422 (1881); Welch v. Helvering, 290 U.S. 111, 115 (1933); Adams v. United States, 175 Ct. Cl. 288, 301-02, 358 F. 2d 986, 994-95 (1966); Walker v. United States, 192 Ct. Cl. 805, 810, 428 F. 2d 1229, 1231 (1970); and United States v. Prince, 348 F. 2d 746, 748 (2d Cir. 1965); and Rule 101(f) of the Rules of this court, the court, by order dated December 13, 1972, granted defendant’s motion and entered judgment for defendant against plaintiff on defendant’s third counterclaim in the sum of $3,796.12, plus interest thereon according to law.